Action to recover damages against defendant, a Justice of the Supreme Court, alleged to have been sustained by I. Shainin & Company, Incorporated, by the enforcement of the judgment directed to be entered by defendant, on the ground that the same was not authorized. Order granting defendant’s motion for summary judgment, and the judgment entered thereon, and order denying plaintiff’s *704motion to strike out certain denials in defendant’s answer as sham, and to strike out the separate and distinct defense as insufficient in law, unanimously affirmed, with costs. Ho opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.